DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Amendment
The amendment filed 08/17/2022 have been entered. Claims 11-20 remain pending in the application. Applicant’s amendment to the claims have overcome the 101 and 112b rejections.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application DE102018207804.1 filed on 05/17/2018. 
Claim Interpretation
Claim 19 recites the limitations “detection unit”, with the structure in specifications on page 8 “optical system”. It is being interpreted as means plus function.
Claim 19 recites the limitations “computing unit” and “control unit” with structure in the specification in paragraph [0029] “computer”. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable by Schubert (DE102015226840) in view of Knoller (US20170015319).
Regarding claim 11, Schubert teaches a method for dynamically driving through and leaving a roundabout in an automatic longitudinal guidance operation, comprising the steps of ([0026] disclosing a method of operating an ACC “longitudinal guidance” to guide a vehicle to drive in a roundabout):
detecting an exit of the roundabout which a vehicle will drive through ([0038] disclosing the use of a navigation system “digital maps” to go through the different phases of locating the vehicle and controlling the speed and acceleration within the roundabout and when exiting the roundabout, it can be interpreted that the exit is detected by the navigation system);
providing an acceleration point which is located before the exit ([0036] disclosing phase p4 as an acceleration point towards the exit “acceleration point located before the exit” and maintains acceleration through exiting phase p5); and
accelerating the vehicle to an exit speed of the vehicle when the acceleration point is reached by the vehicle ([0036] disclosing phase p4 as an acceleration point towards the exit “acceleration point located before the exit” and maintains acceleration through exiting phase p5. See also [0031] disclosing in phase p5 the speed of the vehicle is maintained or slightly accelerated to exit, i.e. accelerated to an exit speed when the acceleration point is reached).
Schubert does not teach wherein the exit speed is adjusted dynamically in accordance with a current speed and a bend radius of the roundabout.
Knoller teaches wherein the exit speed is adjusted dynamically in accordance with a current speed and a bend radius of the roundabout ([0021] disclosing automatic adaptation “dynamically adjusted” of a permissible maximum speed based on radius of traffic circle. [0032] discloses the dynamic adjustment for the permissible maximum speed is also based on a relative difference between a current speed of the vehicle and the permissible maximum speed such as a situation at an exit. It is interpreted from the citations that the exit speed is adjusted dynamically in accordance with the current speed and a bend radius of the roundabout).
Schubert and Knoller are analogous art because they are in the same field of endeavor, dynamic speed adjustment based on road. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shubert to incorporate the teaching of Knoller of wherein the exit speed is adjusted dynamically in accordance with a current speed and a bend radius of the roundabout in order to determine the location-dependent point in time at which an automatic adaptation of the permissible maximum speed is to be directly initiated, take this recommended maximum speed into account as information concerning the course of the route (Knoller [0021]).

Regarding claim 12, Schubert as modified by Knoller teaches he method according to claim 11, wherein the detecting of the exit is performed by route guidance (Schubert [0038] disclosing the use of a navigation system “digital maps” to go through the different phases of locating the vehicle and controlling the speed and acceleration within the roundabout and when exiting the roundabout, it can be interpreted that the exit is detected by the navigation system).

Regarding claim 13, Schubert teaches the method according to claim 11, wherein the detecting of the exit is performed by setting a flashing indicator light (Schubert [0040] disclosing the use of a turn signal “flasher indicator light” when extending from the roundabout. Extending from a roundabout is used to mean exiting from a roundabout, see [0007] and [0031]. It is interpreted that the exit is detected by setting a flasher signal “turn signal”).

Regarding claim 14, Schubert as modified by Knoller teaches the method according to claim 13, wherein after the setting of the flashing indicator light a next exit is detected as the exit of the roundabout which the vehicle will drive through (Schubert [0040] disclosing the use of a turn signal “flasher indicator light” when extending from the roundabout. Extending from a roundabout is used to mean exiting from a roundabout, see [0007] and [0031]. It is interpreted that the exit is detected by setting a flasher signal “turn signal”).

Regarding claim 16, Schubert as modified by Knoller teaches the method according to claim 11, wherein the acceleration point is provided in a chronological and/or a spatial manner (Schubert [0031]-[0036] disclosing the acceleration point is provided in a chronological manner).

Regarding claim 17, Schubert as modified by Knoller teaches the method according to claim 11, wherein the accelerating of the vehicle to the exit speed is implemented by a cruise controller (Schubert [0026] disclosing a method of operating an ACC “longitudinal guidance” to guide a vehicle to drive in a roundabout. [0036] disclosing phase p4 as an acceleration point towards the exit “acceleration point located before the exit” and maintains acceleration through exiting phase p5. See also [0031] disclosing in phase p5 the speed of the vehicle is maintained or slightly accelerated to exit, i.e. accelerated to an exit speed when the acceleration point is reached. It is interpreted from the citations that the ACC guides the vehicle to exit the roundabout at an exit speed).

Regarding claim 18, Schubert as modified by Knoller teaches the method according to claim 11, wherein the exit speed is defined before the vehicle drives onto the roundabout (Schubert [0035] and [0036] and figure 1 and figure 2 disclosing speeds to drive within the roundabout and exiting the roundabout in chronological order, this is interpreted as the exit speed is defined before the vehicle drives onto the roundabout).

Regarding claim 19, Schubert teaches a system for dynamically driving through and leaving a roundabout in an automatic longitudinal guidance operation, comprising (Schubert [0026] disclosing a method of operating an ACC “longitudinal guidance” to guide a vehicle to drive in a roundabout):
a detection unit configured to detect an exit of the roundabout which a vehicle will drive through ([0038] disclosing the use of a navigation system “digital maps” to go through the different phases of locating the vehicle and controlling the speed and acceleration within the roundabout and when exiting the roundabout, it can be interpreted that the exit is detected by the navigation system);
a computing unit configured to provide an acceleration point which is located before the exit ([0036] disclosing phase p4 as an acceleration point towards the exit “acceleration point located before the exit” and maintains acceleration through exiting phase p5); and
a control unit which is configured to accelerate the vehicle to an exit speed of the vehicle when the acceleration point is reached by the vehicle ([0036] disclosing phase p4 as an acceleration point towards the exit “acceleration point located before the exit” and maintains acceleration through exiting phase p5. See also [0031] disclosing in phase p5 the speed of the vehicle is maintained or slightly accelerated to exit, i.e. accelerated to an exit speed when the acceleration point is reached).
Schubert does not teach wherein the exit speed is adjusted dynamically in accordance with a current speed and a bend radius of the roundabout.
Knoller teaches wherein the exit speed is adjusted dynamically in accordance with a current speed and a bend radius of the roundabout ([0021] disclosing automatic adaptation “dynamically adjusted” of a permissible maximum speed based on radius of traffic circle. [0032] discloses the dynamic adjustment for the permissible maximum speed is also based on a relative difference between a current speed of the vehicle and the permissible maximum speed such as a situation at an exit. It is interpreted from the citations that the exit speed is adjusted dynamically in accordance with the current speed and a bend radius of the roundabout).
Schubert and Knoller are analogous art because they are in the same field of endeavor, dynamic speed adjustment based on road. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shubert to incorporate the teaching of Knoller of wherein the exit speed is adjusted dynamically in accordance with a current speed and a bend radius of the roundabout in order to determine the location-dependent point in time at which an automatic adaptation of the permissible maximum speed is to be directly initiated, take this recommended maximum speed into account as information concerning the course of the route (Knoller [0021]).

Regarding claim 20, Schubert as modified by Knoller teaches a non-transitory computer-readable medium having stored thereon control instructions which when the control instructions are executed on a computer, cause the computer to implement the method according to claim 11 (Schubert [0046] disclosing the invention is carried on a software “computer program”).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable by Schubert (DE102015226840) in view of Knoller and Boatright (US20120310465).
Regarding claim 15, Schubert as modified by Knoller teaches the method according to claim 13. Schubert as modified by Knoller does not teach wherein only a flashing indicator light in a direction of the exit is taken into account.
Boatright wherein only a flashing indicator light in a direction of the exit is taken into account ([0040] disclosing a left turn signal allows the vehicle to turn right at the next right turn when based on the navigation, only the direction of the turn in the turn direction “exit” is taken into consideration).
Schubert as modified by Knoller and Boatright are analogous art because they are in the same field of endeavor, turn signal autonomous triggered maneuvers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schubert as modified by Knoller to incorporate the teaching of Boatright of wherein only a flashing indicator light in a direction of the exit is taken into account so that the turn control device may issue the appropriate output signal to activate the turn signal corresponding to the direction of the approaching turn along the preselected navigation route upon which the vehicle is travelling (Boatright [0040]).
				     Response to Arguments
Applicant’s arguments filed on 08/17/2022 have been fully considered but they are not persuasive. Applicant’s amendment to the claims have overcome the 101 and 112b rejections.
Applicant’s arguments towards the newly amended claims are moot because the new ground of rejection does not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20190235517 disclosing taking an exit on a roundabout based on route [0113].
US20190170522 disclosing determining a target exit in a roundabout.
US20170232965 disclosing an ACC with turn signal maneuver triggering. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664